Title: To John Adams from Thomas Crafts Jr., 16 December 1775
From: Crafts, Thomas Jr.
To: Adams, John


     
      Cambridge Decr 16 1775
      Dear Sir
     
     I ever thought thare was such a Thing as sincere friendship, and that some perticular Persons, with whom I had long been Intemate with And had made such great professions of it to me where possese’d with It. But I had given up the very Idea of such a thing, for the last three Months, and was become a perfect Infidel, Till yesterday Col. Warren shew me a Letter from you to him in which you mention my being recommended to General Washington for a Commission, For which I return you my sincere Thanks; and am now become a Bleaver again. Even Mr. Cushing mentioned me in a Letter to Mr. Cooper. But how am I greaved not being thought off by him whom I Valued as the apple of My Eye. Out of sight out of Mind. I cannot Express the astonishment, Mortification and Disopointment I was thrown into on hearing the Appointmet of Mr. Knox to the Command of the Train. On the 13th Instant was sent for by General Washington and offered the Majority in the Train—Under the following Officers, Col. Knox, Lt. Col. Burbeck, Lt. Col. Mason, First Major John Crane, which shocked me very much. Lt. Col. Mason was formerly Captain of the Train in Boston but was so low and mean a person, thare was not an Officer or private that would train under him In consequence of which he was oblige’d to retire. Major Crane is a good Officer and a worthy Man But Last June he was only a Serjant in the Company whereof I was Captain Lieutenant. You certainly will not blame me for not excepting under such humiliating Curcumstances. I had the offer of the same place when you was down. I see of but one way to provide for me In that Department, As the Redjt. Regiment of the Train is to be Devided into two Battalions, appointing me to Command One, It will make only the Addition of One Colonel, thare being One Colonel, Two Lt. Colonels and Two Majors Already Appointed. I find Col. Brewer is appointed Barrack-Master General. I was in hopes if I failed in the other Department Should have been provided for in this. Will not the services that I Endeavourd to do my Country—The Werasome Days and Sleepless Nights—Loss of time and the expenses I have been at from 1765 to 1775 Make an Interest for me Superior to Col. Brewer. If not Sir I submit to my Hard Cruel Hard fate. I like that place and should be fond of it as it would be less likely to give offence to Two Officers in said Train. You may remember I mentioned that Office to you when at Watertown. I am now reduced from Comfortable Circumstances to a state of Poverty. An Ameeable Wife (As you know Sir) and four small Children to provide for. I realy wish myself in Boston. I could support with firmness all the Insults I might receive from A Howe and his Bandity of Mercenaries, But to be negratted by those I thought my Friends, and my Country I cannot Support It.
     The Connecticut Forces have in general gone home. Many of them I bleave will Enlist again. Our Militia have done themselves honour by the readiness with which they enlisted and came down to Man the Lines. They might have had double the Number had they been sent for. The Military Stores that was taken by Capt. Manly is a noble acquisition at this time. Ten Tons of Powder is arrived at Dartmouth. The Militia is likely soon to be settled, Tho’ I think it has been much two Long Neglected. They are pulling up the pavements In Boston in full expectation of a Bombardment. Bleave me to be with all sincerity and due respect your Friend and Humbl. Servt.
     
      Thos Crafts Junr.
     
     
      PS Pray spare so much of your precious moments as to write me one line.
      Present my best regards to Honl. Saml. Adams Col. Hancock and Thos Cushing Esqr.
      My mind is much agitated excuse bad speling and writing.
     
    